DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The preliminary amendment filed on 10/26/2020 is acknowledged.  Claims 1-25 are cancelled.  New claims 26-55 are added.  Claims 26-55 are pending and are currently under examination.

Information Disclosure Statement
	The information disclosure statement filed on 10/26/2020 has been considered.  A signed copy is enclosed.

Specification
The use of the terms Triton (page 23) and Alexa-Fluor (page 23), which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
It is noted that the cited occurrences of improper use are only exemplary and applicant should review the specification to correct any other use of trademarks.

Claim Rejections - 35 USC § 112
  The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 28-29, 33-34, 38-45, and 50-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “minimal” in claim 28 is a relative term which renders the claim indefinite. The term “minimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how short a promoter sequence needs to be to be considered “minimal”.
Claim 29 is indefinite because it requires a minimal promoter sequence that comprises SEQ ID NO:2.  Based on the specification, SEQ ID NO:2 is considered by applicant to be a minimal promoter sequence.  However, the claim states that the minimal promoter sequence comprises SEQ ID NO:2.  It is not clear what else can be added to SEQ ID NO:2 while keeping the promoter sequence minimal.
The term “minimal” in claim 33 is a relative term which renders the claim indefinite. The term “minimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how short a promoter sequence needs to be to be considered “minimal”.
Claim 34 is indefinite because it requires a minimal promoter sequence that comprises SEQ ID NO:2.  Based on the specification, SEQ ID NO:2 is considered by applicant to be a minimal promoter sequence.  However, the claim states that the minimal promoter sequence comprises SEQ ID NO:2.  It is not clear what else can be added to SEQ ID NO:2 while keeping the promoter sequence minimal.
Claim 38 recites the limitation "the exogenous gene" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  
The term “minimal” in claim 42 is a relative term which renders the claim indefinite. The term “minimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how short a promoter sequence needs to be to be considered “minimal”.
Claim 43 is indefinite because it requires a minimal promoter sequence that comprises SEQ ID NO:2.  Based on the specification, SEQ ID NO:2 is considered by applicant to be a minimal promoter sequence.  However, the claim states that the minimal promoter sequence comprises SEQ ID NO:2.  It is not clear what else can be added to SEQ ID NO:2 while keeping the promoter sequence minimal.
Claim 44 recites the limitation "the exogenous gene" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  
The term “minimal” in claim 50 is a relative term which renders the claim indefinite. The term “minimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how short a promoter sequence needs to be to be considered “minimal”.
Claim 51 is indefinite because it requires a minimal promoter sequence that comprises SEQ ID NO:2.  Based on the specification, SEQ ID NO:2 is considered by applicant to be a minimal promoter sequence.  However, the claim states that the minimal promoter sequence comprises SEQ ID NO:2.  It is not clear what else can be added to SEQ ID NO:2 while keeping the promoter sequence minimal.

Conclusion
Claims 26-27, 30-32, 35-37, 46-49, and 52-55 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645